BERDON, J.,
concurring. I agree with the opinion of the court today. It is clear from the legislative history that subsection (1) (f) of No. 93-297 of the 1993 Public Acts, which effectively reversed the decision in CNA Ins. Co. v. Colman, 222 Conn. 769, 610 A.2d 1257 (1992), was intended to clarify the legislature’s original intent that employees not be barred from recovering uninsured motorist coverage benefits against their employer’s insurer. As I stated in my dissent in Bouley v. Norwich, 222 Conn. 744, 765, 610 A.2d 1245 (1992), which I incorporated in my dissent in CNA Ins. Co. v. Colman, supra, 775: “[T]he exclusivity provision of the Worker’s Compensation Act . . . does not bar an employee injured in an automobile accident while in the course of his employment from receiving uninsured motorist benefits from his [employer’s insurer]. Any other result would simply confuse tort law with contract law — both of which, of course, are birds of a different feather.”